DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a non-final office action. Claims 1-17 are currently pending and have been examined on their merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 recite the limitation “wherein each remark of the remark information is erased from the display after a predetermined time on the display
Claim 6 recites the limitation “wherein, when each remark is selected on the screen, the display further displays information about a social networking service of a person who made the remark.” However, there is insufficient antecedent basis for this limitation in the claim, as claim 1 recites “displaying… on a user terminal.” Claim 1 does not positively recite a display nor a screen as a part of the user terminal. Furthermore, it is unclear if the screen and display are the same thing or different components of the apparatus.
Claims 13-15 recite the limitation "the data transmission program according to claim 11”.  However, there is insufficient antecedent basis for this limitation in the claim. As claim 11 is directed towards a data transmission method with no limitation including a transmission program.
Claims 16-17 recite the limitation "the information-providing apparatus according to claim 11”.  However, there is insufficient antecedent basis for this limitation in the claim. As claim 11 is directed towards a data transmission method comprising collecting data with no limitation including an information providing apparatus.
Therefore, Claims 3-4, 6, and 13-17 are rejected under U.S.C. 112.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-15 are rejected under U.S.C. 101 as the claims are directed to non-statutory subject matter.  



Claims 1-12 and 16-17 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1-12 recite a computer implemented method (i.e. a series of steps), and claims 16-17 recite an information providing apparatus (i.e. a machine such as a concrete thing, consisting of parts, or of certain devices and combination of devices), and therefore each claim falls within one of the four statutory categories. 
Claims 13-15 do not fall into a statutory category as per the above analysis however the claims will be given a full analysis in the interest of compact prosecution. 

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1 recites a method for providing information comprising: receiving, collection data, the collection data including remark information and position information representing a position at which the remark information pertains; storing the collection data; and displaying a map based on the collection data, the remark information being superimposed on the map at a position of the map associated with the corresponding position information.
Claim 11 recites a data transmission method comprising: collecting a sound at a position, detecting a remark made in the collected sound, and transmitting collection data including remark information representing the detected remark and position information representing the position at which the sound is collected.
The claims recite a mental process and a certain method of organizing human activity. Before computers it would have been obvious for a person to gather information about an atmosphere for an event and broadcast that to other individuals. Such as collecting a series of reviews and compiling them to present an overall tone for Interval Licensing LLC, v. AOL, Inc., 896 F.3d 1335, 127 USPQ2d 1553 (Fed. Cir. 2018). The social activity at issue was the social activity of "’providing information to a person without interfering with the person’s primary activity.’" 896 F.3d at 1344, 127 USPQ2d 1553 (citing Interval Licensing LLC v. AOL, Inc., 193 F. Supp.3d 1184, 1188 (W.D. 2014)). The patentee claimed an attention manager for acquiring content from an information source, controlling the timing of the display of acquired content, displaying the content, and acquiring an updated version of the previously-acquired content when the information source updates its content. 896 F.3d at 1339-40, 127 USPQ2d at 1555. The Federal Circuit concluded that "[s]tanding alone, the act of providing someone an additional set of information without disrupting the ongoing provision of an initial set of information is an abstract idea," observing that the district court "pointed to the nontechnical human activity of passing a note to a person who is in the middle of a meeting or conversation as further illustrating the basic, longstanding practice that is the focus of the [patent ineligible] claimed invention." 896 F.3d at 1344-45, 127 USPQ2d at 1559. Additional, examples the courts have found recites an abstract idea includes  filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: A data-transmitting apparatus and a user terminal.
Claim 11: A server.
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract 

The dependent claims 2-10 and 12-17 further narrow the abstract idea recited in the independent claims 1 and 11 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional to use a computer to gather, analysis, and present information to a plurality of users. It is also well-understood routine and conventional to use social networking services to collect and store user reviews and messages according to their likes and dislikes (see Specification [0002]) (also see court case A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). And the following court cases (See MPEP 2106.05(d). Electronic Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

The dependent claims 2-10 and 12-17 further narrow the abstract idea recited in the independent claims 1 and 11 and are therefore directed towards the same abstract idea. 
Claims 2, 10, and 12-15 are directed towards further narrowing the abstract idea of receiving collection data.
Claims 3-9 are directed towards further narrowing the abstract idea of displaying data on a map.
Claims 16-17 are directed towards further narrowing the abstract idea of storing the collected data. 
Claims 3 further recites the limitation of a display which is directed towards merely applying the abstract idea to a technical field or merely using a computer to perform the abstract idea. Therefore the additional limitations do not direct the judicial exception into a practical application.
Claim 6 further recites the limitation of a screen and a display which are directed towards merely applying the abstract idea to a technical field or merely using a computer to perform the abstract idea. Therefore the additional limitations do not direct the judicial exception into a practical application.

Therefore, claims 1-17 are rejected under U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-13, and 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Constantinides (US 2018/0069817).
Claim 1: Constantinides discloses a method for providing information comprising (Paragraph [0017]). Receiving, from a data-transmitting apparatus, collection data, the collection data including remark information and position information representing a position at which the remark information pertains (Paragraph [0028-0029]; [0033-0034]; [0040-0043]; Fig. 1, in embodiments, this system describes the gathering, analysis, and visualization of a plurality of human states consisting of at least one of: a user’s sensed observation, captured supplementary data from sensors or input devices, or a user’s mental state. By enabling users to post about any topic the means by which people share information may be changed and the usefulness of the resulting knowledge improved. In embodiments, the system revolves around a map-based framework focuses on location rather than a chronological feed. The structure of the map keeps the focus on the location and the people in the location and the users near the location. The state data submitted by a first client and received and displayed by the second client may contain various information including; the user’s observations of an event and passive state data (location data related to the first client as might be captured by a GPS sensor embedded on the client device)). Storing the collection data (Paragraph [0285-0287] embodiments of the system are in no way limited to real-time display of data. This system has various practical embodiments using retroactive storage, And displaying a map on a user terminal based on the collection data, the remark information being superimposed on the map at a position of the map associated with the corresponding position information (Paragraph [0039-0043]; [0060] Figs. 1 and 4, a system where user submitting observational state data using a client device represented in the form of a mobile computing device. The state data submitted by the first client and received and displayed by the second client may contain various information including: the user’s observations of an event (remark information), the emotional state context information from the user in response to the observations, and passive state data and its location may then be displayed on the map symbolized or visualized in this instance a circle or pin. Once the data has been processed by the network server it may then be sent to a second client device and displayed in a geo-locational context such as on a map of a region, as an overlay, or as geo-centric data).
Claims 2: Constantinides discloses the method as per Claim 1. Constantinides further discloses wherein the remark information includes text representing at least one corresponding remark (Paragraph [0019-0021]; [0040-0043]; [0147]; Figs. 1 and 4, in some embodiments the state data may be active state data or passive state data. In some embodiments the submission methodology may use a sentence structure or may use one of hashtags, autocomplete, option selection, natural language, or dropdown selection. The state data submitted may contain various information including: the user’s observation (#protesting). In embodiments, hashtags or keywords might be used within a user post to generate impromptu channels).
Claim 5: Constantinides discloses the method as per Claim 1. Constantinides further discloses wherein a display size of remark of the remark information changes such that each remark is associated with the position depending on a frequency with which the remarks at the position are received (Paragraph [0091-0092]; [0177-0181]; [0294]; Fig. 3, in embodiments, these patterns may be visualized through overlays having different visual styles. For example, overlays may include visualizations with different characteristics, hues, saturations, patterns, sizes, shapes, among others. In embodiments, system information may be displayed using a plurality of graphical displays consisting of graphs, infographics, heat maps, visual indicators, and pins, or any other compatible visual method. In some embodiments a heat map or color overlay may be used to display the concentration of users in a given map region. In some embodiments, saturation may be used to indicate the relative concentration of an area with more intense color used to reflect the number of systems or the size of the crowd in an area. In embodiments, hue may be used to display an emotional score or a user’s emotional state or emotional feeling. Emotions may be shown as various colors or emotions and may be grouped together in color ranges. The graphical display may function like a weather map, except that rather than correlating with storm intensity and cloud cover, the colors would reflect the intensity (frequency) of human crowds and emotional states of the users within the crowd).
Claim 6: Constantinides discloses the method as per Claim 1. Constantinides further discloses wherein, when each remark is selected on the screen, the display further displays information about a social networking service of a person who made the remark (Paragraph [0246]; [0283] an embodiment where state data is linked to from third party information, or be sent to outside sources through links attached to map overlays or state data. An embodiment which uses information from a third party social media platform, such as Facebook or Twitter places this retrieved data in a locational context along with state data. Any data from social media postings, user profiles or the related information may be retrieved and placed on the map in a locational context, using either locational mentions within the post itself or data from a user’s profile to determine the locational context of said data. This data may be posted along with the state data and or combined with state data in aggregate when visualized. (The examiner notes that the broadest reasonable interpretation of additional links attached to state data that can be selected to send a user to a third party source would include a profile on a social media platform related to the user that posted the state data)).
Claim 7: Constantinides discloses the method as per Claim 1. Constantinides further discloses wherein the collection data further comprises atmosphere information related to an atmosphere at the position of each remark of the remark information, and the atmosphere information is superimposed at a position of the map associated with the position (Paragraph [0019-0020]; [0092]; [0096-0097]; Fig. 3, in some embodiments a visual overlay may include density, hue, saturation, pattern, size, texture, opacity, and shape. The state data may be active state data or passive state data, and may include a user’s observations, physical state, data collected by sensors, or a user’s mental state. Some styles may resemble a classic Doppler radar weather map. Whereas the goal 
Claim 8: Constantinides discloses the method as per Claim 7. Constantinides further discloses wherein the atmosphere information includes an image of a color related to the atmosphere (Paragraph [0019-0020]; [0092]; [0096-0097]; [0169] Fig. 3, in some embodiments a visual overlay may include density, hue (color), saturation, pattern, size, texture, opacity, and shape. The state data may be active state data or passive state data, and may include a user’s observations, physical state, data collected by sensors, or a user’s mental state. Some styles may resemble a classic Doppler radar weather map. Whereas the goal with a Doppler system would be to contrast different types of weather, some system embodiments may use a similar visualization to contrast different patterns found within a plurality of user state data. The aggregate state data or the patterns are shown as contrasting overlays. These may be highly complex visualizations showing a plurality of different patterns found within posting state data, demographic visualization of the posting users, or different visualization for any aspect of state data or state data submitters including but not limited to time, location, demographics, feelings, thoughts, observations, and the like (atmosphere). In 
Claim 9: Constantinides discloses the method as per Claim 7. Constantinides further discloses wherein a size of the displayed atmosphere information changes such that the atmosphere information is associated with the position depending on a frequency with which the remarks at the position are received (Paragraph [0091-0092]; [0177-0181]; [0294]; Fig. 3, in embodiments, these patterns may be visualized through overlays having different visual styles. For example, overlays may include visualizations with different characteristics, hues, saturations, patterns, sizes, shapes, among others. In embodiments, system information may be displayed using a plurality of graphical displays consisting of graphs, infographics, heat maps, visual indicators, and pins, or any other compatible visual method. In some embodiments a heat map or color overlay may be used to display the concentration of users in a given map region. In some embodiments, saturation may be used to indicate the relative concentration of an area with more intense color used to reflect the number of systems or the size of the crowd in an area. In embodiments, hue may be used to display an emotional score or a user’s emotional state or emotional feeling. Emotions may be shown as various colors or emotions and may be grouped together in color ranges. The graphical display may function like a weather map, except that rather than correlating with storm intensity and cloud cover, the colors would reflect the intensity (frequency) of human crowds and emotional states of the users within the crowd).
Claim 10: Constantinides discloses the method as per Claim 1. Constantinides further discloses wherein the remark information includes remarks detected from a collected sound at the position (Paragraph [0028-0029]; [0033-0034]; [0077-0084]; Fig. 1, in embodiments, this system describes the gathering, analysis, and visualization of a plurality of human states consisting of at least one of: a user’s sensed observation, captured supplementary data from sensors or input devices, or a user’s mental state. By enabling users to post about any topic the means by which people share information may be changed and the usefulness of the resulting knowledge improved. In embodiments, the system revolves around a map-based framework focuses on location rather than a chronological feed. Activity submitted data may include user submissions through forms, postings, voice, writing, or any other form of communication. Examples of passively gathered data may include audio received from a wearable microphone).
Claim 11: Constantinides discloses a data transmission method comprising (Paragraph [0017]). Collecting a sound at a position (Paragraph [0077-0085] actively submitted data may include user submissions through forms, voice, writing, or any other form of communication. Examples of passively gathered data may include; audio received from a wearable microphone. Non limiting examples of passive submission include GPS, audio input devices, and other input and sensor hardware that are able to obtain information about the user and the user’s environment). Detecting a remark made in the collected sound (Paragraph [0063-0070]; Fig. 5, guidance and data categorization may be provided in any part of the data retrieval process. For example, the system may be made to work with random data where the submitted information may be analyzed by a computing process which takes previously uncategorized data and attempts to And transmitting, to a server, collection data including remark information representing the detected remark and position information representing the position at which the sound is collected (Paragraph [0057-0060]; [0063-0070]; Fig. 5, in embodiments, information shared by a user is referred to as “user state” or “state data” and is placed in the context of a user’s geo-location context such as on a map. The client device may send submitted state data over a network connection to a network server. A plurality of user state data may be gathered, analyzed, or combined in various ways. Guidance and data categorization may be provided in any part of the data retrieval process. For example, the system may be made to work with random data where the submitted information may be analyzed by a computing process which takes previously uncategorized data and attempts to categorize and make sense of the data after the fact through processing. One means of achieving this could be natural language analysis via a processor on the networked server). Claim 12: Constantinides discloses the method as per Claim 11. Constantinides further discloses further comprising detecting an atmosphere at the location based on the collected sound, wherein the collection data further includes atmosphere information representing the 33detected atmosphere (Paragraph [0019-0020]; [0063-0070]; [0092]; [0096-0097]; Fig. 3, in some embodiments a visual overlay may include density, hue, audio signals. Some styles may resemble a classic Doppler radar weather map. Whereas the goal with a Doppler system would be to contrast different types of weather, some system embodiments may use a similar visualization to contrast different patterns found within a plurality of user state data. The aggregate state data or the patterns are shown as contrasting overlays. These may be highly complex visualizations showing a plurality of different patterns found within posting state data, demographic visualization of the posting users, or different visualization for any aspect of state data or state data submitters including but not limited to time, location, demographics, feelings, thoughts, observations, and the like (atmosphere)).
Claim 13: Constantinides discloses the method as per Claim 11. Constantinides further discloses wherein the remark is detected without extracting a specific keyword included in the collected sound as the remark (Paragraph [0063-0070]; Fig. 5, guidance and data categorization may be provided in any part of the data retrieval process. For example, 
Claim 15: Constantinides discloses the data transmission program as per Claim 11. Constantinides further discloses further comprising transmitting a social networking service ID of a person who made a remark of the remark information (Paragraph [0283] an embodiment which uses information from a third party social media platform, such as Facebook or Twitter places this retrieved data in a locational context along with state data. Any data from social media postings, user profiles (social networking service ID) or the related information may be retrieved and placed on the map in a locational context, using either locational mentions within the post itself or data from a user’s profile to determine the locational context of said data. This data may be posted along with the state data and or combined with state data in aggregate when visualized).
Claim 16: Constantinides discloses the information-providing apparatus as per Claim 11. Constantinides further discloses wherein, when the remark includes a keyword that is registered in a dictionary database, the keyword is transmitted as the remark information (Paragraph [0147-0152] in embodiments, hashtags or keywords might be used within a user post (remark) to generate impromptu channels, allowing users to 

Therefore, Claims 1-2, 5-13, and 15-16 are rejected under U.S.C. 102.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Constantinides (US 2018/0069817) in view of Gutierrez (US 2011/0181443). 
Claims 3: Constantinides discloses the method as per Claim 1. However, Constantinides does not disclose wherein each remark of the remark information is erased from the display after a predetermined time on the display.
In the same field of endeavor of relaying a notification on a map for other users related to an event Gutierrez teaches wherein each remark of the remark information is erased from the display after a predetermined time on the display (Paragraph [0059]; [0064-0066]; [0068-0072]; Figs. 3 and 4, the embodiments of a method for providing emergency event information. Flow begins where emergency event information is received. In on embodiment, the event component receives event information, a location of the event, and a severity level. After the information has been processed, flow proceed to operation where the event component sends the processed event information to a notification provider. After the initial event has been reported the system then enters a removed from navigation application (map). A method for determining whether there is a change in the severity level during an active emergency event. If the number of assets assigned to the event increases (frequency increases) there is an escalation. If the number of assets decreases (frequency decreases) the event notification component sends an event de-escalation indication. If there are no additional assets assigned to the event then the event may be deemed completed. In such embodiments, the recording client or the data store may periodically (over a preset period of time) send an indication that an event remains in progress. An incident commander may send specific messages to the system which cause instruct the system to escalate, de-escalate, or even terminate the incident. (The examiner notes that the broadest reasonable interpretation of determine whether to change or terminate a notification periodically based on the number of received assets would include removing a remark information or indicator after a predetermined time based on the frequency of received remarks)). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of placing crowdsourced remarks and indicators on a map based on geo-location as disclosed by Constantinides (Constantinides [0019]) with the system of wherein each remark of the remark information is erased from the display after a predetermined time on the display as taught by Gutierrez (Gutierrez Fig. 4). As it would be obvious to try as 
Claims 4: Constantinides discloses the method as per Claim 3. However, Constantinides does not disclose wherein the predetermined time depends on a frequency with which remarks of the remark 31information at the position are received.
In the same field of endeavor of relaying a notification on a map for other users related to an event Gutierrez teaches wherein the predetermined time depends on a frequency with which remarks of the remark 31information at the position are received (Paragraph [0059]; [0064-0066]; [0068-0072]; Figs. 3 and 4, the embodiments of a method for providing emergency event information. Flow begins where emergency event information is received. In on embodiment, the event component receives event information, a location of the event, and a severity level. After the information has been processed, flow proceed to operation where the event component sends the processed event information to a notification provider. After the initial event has been reported the system then enters a monitor and update mode which monitors for changes in the event. If the event has ended an end call notification is sent to the notification provider removed from navigation application (map). A method for determining whether there is a change in the severity level during an active emergency event. If the number of assets assigned to the event increases (frequency increases) there is an escalation. If the number of assets decreases (frequency decreases) the event notification component sends an event de-escalation indication. If there are no additional assets assigned to the event then the event may be deemed completed. In such embodiments, the recording client or the data store may periodically (over a preset period of time) send an indication that an event remains in progress. An incident commander may send specific messages to the system which cause instruct the system to escalate, de-escalate, or even terminate the incident. (The examiner notes that the broadest reasonable interpretation of determine whether to change or terminate a notification periodically based on the number of received assets would include removing a remark information or indicator after a predetermined time based on the frequency of received remarks)). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of placing crowdsourced remarks and indicators on a map based on geo-location as disclosed by Constantinides (Constantinides [0019]) with the system of the predetermined time depends on a frequency with which remarks of the remark information at the position are received as taught by Gutierrez (Gutierrez Fig. 4). As it would be obvious to try as Constantinides discloses a system of relaying information in real-time for mapping the current emotional state in a geo-location based on the intensity or .

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Constantinides (US 2018/0069817) in view of Liebinger (US 2014/0370739). 
Claim 14: Constantinides discloses the data transmission program as per Claim 13. However, Constantinides does not disclose wherein the specific keyword is registered in an exclusion keyword register.
In the same field of endeavor of determining moods related to social networking posts Liebinger teaches wherein the specific keyword is registered in an exclusion keyword register (Paragraph [0020-0023]; Fig. 2, in an example embodiment the relational database of keywords details user traits, related terms, and synonyms which relate to the comfort of a user. If the system determines that a word/phrase within the relational database matches a word/phrase within the social media network of a user, the word/phrase or an associated keyword is stored in association with the user. For example, if the relational database (exclusion keyword register) contains the keyword “crowded” and user A posts on social media that “the bar is too crowded,” then the system identifies the keyword “crowded” and associated the keyword “crowded” with 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of placing crowdsourced remarks and indicators on a map based on geo-location based on emotions of users as disclosed by Constantinides (Constantinides [0019]) with the system of specific keyword is registered in an exclusion keyword register as taught by Liebinger (Liebinger [0020]). With the motivation of helping to determine a user’s profile and characteristics to best determine their interests for relaying map based information (Liebinger [0002]).
Claim 17: Constantinides discloses the information-providing apparatus as per Claim 16. However, Constantinides does not disclose further comprising updating the dictionary database to include a word related to the keyword based on an inference of the related word.
In the same field of endeavor of determining moods related to social networking posts Liebinger teaches further comprising updating the dictionary database to include a word related to the keyword based on an inference of the related word (Paragraph [0020-0023]; Fig. 2, in an example embodiment the relational database of keywords details user traits, related terms, and synonyms which relate to the comfort of a user. If the system determines that a word/phrase within the relational database matches a word/phrase within the social media network of a user, the word/phrase or an associated keyword is stored in association with the user. For example, if the relational database (exclusion keyword register) contains the keyword “crowded” and user A posts on social media that “the bar is too crowded,” then the system identifies the keyword “crowded” and associated the keyword “crowded” with navigation profile of user A. If the relational database contains the keyword “heights” and user A lists “heights” as a fear within the social media profile then the system associated the keyword “heights” with the navigation profile of user A. In addition to storing keyword association within the navigation profile the system also stores a context with which the keywords were used. Using techniques such as natural language processing to determine whether the identified keywords are used in a positive, negative, or neutral context. For example the system identified the keyword “crowded” within a post “the bar is too crowded” the word “too” is identified and the system stores a negative association with “crowds” in the navigation profile of the user).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of placing crowdsourced remarks  updating the dictionary database to include a word related to the keyword based on an inference of the related word as taught by Liebinger (Liebinger [0020]). With the motivation of helping to determine a user’s profile and characteristics to best determine their interests for relaying map based information (Liebinger [0002]).


Therefore, Claims 3-4, 14, and 17 are rejected under U.S.C. 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Liang (US 2016/0080438) Method and apparatus for tile based geographic social interaction.
Liu (US 2015/0334137) Identifying reviews from content associated with a location.
Pippo (US 2013/0086077) Method and apparatus for associating commenting information with one or more objects.
Soni (US 2011/0238762) Geo0coded comments in a messaging service.
Stehle (US 2013/0304367) Optimizing traffic predictions and enhancing notifications.
Sha, Wenjie, et al. "Social vehicle navigation: integrating shared driving experience into vehicle navigation." Proceedings of the 14th workshop on mobile computing systems and applications. 2013.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COREY RUSS/Examiner, Art Unit 3629   

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629